 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRedlands Construction Co., Inc., and Felts Construc-tion Co. and International Union of OperatingEngineers, Local No. 9. Cases 27-CA-6484 and27-CA-7324December 2, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTEROn December 9, 1981, Administrative LawJudge Clifford H. Anderson issued the attachedDecision in this proceeding. Thereafter, Respond-ent and the General Counsel filed exceptions andsupporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein. IIn concluding that the Union represented a ma-jority of the employees in the appropriate unit atall times material herein, we find it unnecessary torely on Carmichael Construction Company, 258NLRB 226 (1981), since the record affirmativelyestablishes such a majority by direct evidence, con-trary to the finding of the Administrative LawJudge. Respondent's payroll records and the testi-mony of various witnesses indicate that Respond-ent's unit employees comprised a stable work force;that Ronald Mulnix was employed by Respondentfrom 1973 to 1981; that Ernest Mease was em-ployed by Respondent for several periods includingApril 1975 until June 1979 and again from March1980 until his discharge on April 30, 1981; and thatin January 1979 the unit consisted of employeesMease, Mulnix, and Lemaster. Both Mease andMulnix testified that they were members of theUnion before they began their employment withRespondent and, as found by the AdministrativeLaw Judge, both chose to terminate their employ-ment with Respondent rather than forgo represen-tation by the Union. Under these circumstances,the Union enjoyed an irrebuttable presumption ofmajority status for the duration of the applicablecollective-bargaining agreement.2Thus, we findi The Order and notice will be modified to include an affirmativeorder to recognize and bargain with the Union in accord with theremedy recommended by the Administrative Law Judge.a Hageman Underground Construction; Hageman Construction Company,Inc.; Hageman Engineering, Inc., 253 NLRB 60, 62 (1980).265 NLRB No. 79that as of January 1979 the Union did, in fact,enjoy majority support in the unit and that Re-spondent was obligated to bargain with the Unionas the exclusive representative of the employees inthe unit from that time forward. Accordingly, Re-spondent's failure to apply the terms of the applica-ble collective-bargaining agreement to RespondentFelts' unit employees in and after June 1979 violat-ed Section 8(a)(5) of the Act as found by the Ad-ministrative Law Judge.Moreover, we note that in April 1981, shortlybefore the expiration of the contract and Respond-ent's withdrawal of recognition from the Union,the testimony and wage records show that the unitconsisted of employees Mease, Mulnix, Gagnon,and Thompson, and that all four were members ofthe Union prior to their employment with Re-spondent, thus once again affirmatively establishingan actual union majority.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Redlands Construction Co., Inc., and Felts Con-struction Co., Grand Junction, Colorado, a singleemployer, its officers, agents, successors, and as-signs, shall take the action set forth in said recom-mended Order, as so modified:1. Insert the following as paragraph 2(a) and re-letter the subsequent paragraphs accordingly:"(a) Recognize and, on request, bargain with theUnion as the representative of its employees in theappropriate unit over wages, hours, and otherterms and conditions of employment, and, if an un-derstanding is reached, embody such understandingin a signed agreement. The appropriate unit is:"All equipment operators, mechanics andapprentices employed by Redlands Construc-tion Co., Inc., and Felts Construction Co. attheir Grand Junction, Colorado facility, butexcluding laborers, office clerical employees,and all guards, professional employees and su-pervisors as defined in the National Labor Re-lations Act."2. Insert the following as paragraph 2(d) and re-letter the subsequent paragraphs accordingly:"(d) Expunge from its files any reference to thedischarge of Ronald Mulnix, Ernest Mease, WadeGagnon, and Don Thompson and notify them inwriting that this has been done and that evidenceof this unlawful constructive discharge will not be586 REDLANDS CONSTRUCTION CO., INC.used as a basis for future personnel actions againstthem."33. Substitute the attached notice for that of theAdministrative Law Judge.·See Sterling Sugars Inc., 261 NLRB 472 (1982).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT tell our employees that wewill no longer continue to recognize Interna-tional Union of Operating Engineers, LocalNo. 9, as the representative of our employeesin the unit. The bargaining unit is:All equipment operators, mechanics andapprentices employed by Redlands Con-struction Co., Inc., and Felts ConstructionCo. at our Grand Junction, Colorado facili-ty, but excluding laborers, office clerical em-ployees, and all guards, professional employ-ees and supervisors as defined in the Nation-al Labor Relations Act.WE WILL NOT withdraw recognition for theUnion as representative of our employees inthe unit.WE WILL NOT fail and refuse to meet andbargain with the Union regarding terms andconditions of employment of employees in theunit and, if an agreement is reached, willembody such agreement in a new contract.WE WILL NOT change employees' terms andconditions of employment unilaterally follow-ing expiration of the collective-bargainingagreement without affording the Union an op-portunity to meet and bargain regarding termsand conditions of employment.WE WILL NOT change employees' terms andconditions of employment during the con-tract's life, thereby breaching and repudiatingthe collective-bargaining contract without theapproval and consent of the Union.WE WILL NOT constructively discharge ouremployees by forcing them to quit rather thanaccept continued employment without repre-sentation by the Union or the enjoyment of ne-gotiated terms and conditions of employment.WE WILL NOT in any other manner violatethe terms of the National Labor Relations Act.WE WILL recognize and, upon request, bar-gain with the Union as the representative ofour employees in the appropriate unit overwages, hours, and other terms and conditionsof employment and, if an understanding isreached, embody such understanding in asigned agreement.WE WILL offer employees Ronald Mulnix,Ernest Mease, Wade Gagnon, and DonThompson, immediate and full reinstatement totheir former jobs or, if such jobs no longerexists, to substantially equivalent positions,without prejudice to their seniority or otherrights and privileges, discharging, if necessary,any replacements hired after the date of theirdischarges.WE WILL make the above employees wholefor loss of wages and other benefits caused byour discrimination against them by payingthem an amount equal to what they wouldhave earned from the date of their dischargeto the date they are offered reinstatement,minus interim earnings, and with appropriateinterest.WE WILL make all employees whole whofailed to receive contract terms and conditionsof employment because of our failure to applythe contract to them by appropriate paymentsto employees and contractual funds of amountssufficient to match what would have been paidhad employees worked under the contract'sterms with appropriate interest thereon.WE WILL expunge from our files any refer-ence to the discharges of Ronald Mulnix,Ernest Mease, Wade Gagnon, and DonThompson, and WE WILL notify them in writ-ing that this has been done and that evidenceof their unlawful constructive discharges willnot be used as a basis for future personnel ac-tions against them.WE WILL continue to apply the contract'sterms and conditions to unit employees until587 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe have negotiated in faith with the Union toa new agreement or have reached an impassein bargaining.REDLANDS CONSTRUCTION CO., INC.,AND FELTS CONSTRUCTION CO.DECISIONSTATEMENT OF THE CASECLIFFORD H. ANDERSON, Administrative Law Judge:This matter was heard on August 25 and 26, 1981, atGrand Junction, Colorado. The cases arose as follows:On December 21, 1979, International Union of OperatingEngineers, Local No. 9 (the Union), filed a charge desig-nated Case 27-CA-6484 against Redlands ConstructionCo., Inc.' (Respondent Redlands), and Felts Construc-tion Co. (Respondent Felts and collectively with Re-spondent Redlands as Respondents) individually andjointly. On February 15, 1980, the Regional Director forRegion 27 of the National Labor Relations Board (Re-gional Director and Board, respectively) issued a com-plaint and notice of hearing concerning Case 27-CA-6484. On May 21, 1981, the Union filed a charge desig-nated Case 27-CA-7324 against Respondent Redlands.On June 23, 1981, the Regional Director issued an orderconsolidating cases, consolidated complaint, and noticeof hearing consolidating the above-captioned cases.The consolidated complaint alleges that RespondentRedlands repudiated its recognition of the Union as rep-resentative of certain of its employees, unilaterallychanged working conditions of those employees, and dis-charged four employees thereby violating Section8(a)(1), (3), and (5) of the National Labor Relations Act(Act). It further alleges that Respondent Felts, as a singleemployer with Respondent Redlands, shares liabilitywith Respondent Redlands for the unilateral changes inworking conditions of employees. Respondents denythey have violated the Act.All parties were given full opportunity to participateat the hearing, to introduce relevant evidence, to exam-ine and cross-examine witnesses, to argue orally and tosubmit post-hearing briefs.2Upon the entire record herein,3including a brief sub-mitted by the General Counsel and a brief and proposedfindings and conclusions submitted by Respondent Red-lands, and from my observation of the witnesses andtheir demeanor, I make the following:1 Redlands Construction Co., Inc.'s name appears as amended at thehearing.I Respondent Felts filed an answer but did not formally appear at thehearing. Its sole owner, Mr. Patrick Felts, was present throughout theproceedings and appeared as a witness.s The General Counsel's unopposed motion to correct certain obvioustypographical errors in the transcript is granted.FINDINGS OF FACT1. JURISDICTIONRespondents are Colorado corporations engaged as ex-cavation contractors in Grand Junction, Colorado.4Re-spondent Redlands in the course of its business oper-ations annually furnishes construction services valued inexcess of $50,000 directly to enterprises located withinthe State, who in turn annually purchase and receivegoods and materials valued in excess of $50,000 fromsources outside of the State.1I. LABOR ORGANIZATIONThe Union is now, and has been at all times materialherein, a labor organization within the meaning of Sec-tion 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Respondent Redlands AloneBackgroundRespondent Redlands until about 1979 operated as S &C Construction d/b/a Redlands Construction Co. Untilabout 1978, Respondent Redlands was solely owned byMr. Joseph Cooksey and Mrs. Joanna Felts, brother andsister, on an equal basis. Thereafter Mrs. Felts acquiredsole ownership. Mr. Patrick Felts is the son of Mrs.Joanna Felts.1. Purported relationship between RespondentRedlands and the Union through April 1981a. EvidenceThe General Counsel and the Union introduced aseries of contracts between Respondent Redlands and theUnion covering the period 1970 through April 30, 1981.5The contracts covered employees who operated or main-tained power equipmentsThere is vague but uncontradicted evidence that thecontracts were followed by Respondent Redlandsthrough 1978. There is no dispute that the terms of the1978-81 contract were followed by Respondent Red-lands who regularly made required contributions to con-tractually established fringe-benefit trusts. Consistentwith the terms of this agreement the parties notified each4 Respondent Felts ceased doing business on July 1, 1980. The partiesstipulated it engaged in commerce within the meaning of the Act duringthe period April 17, 1979, through July 1, 1980. See further discussion,infr5 The first, signed on behalf of S & C Construction Co., Inc., byJoseph P. Cooksey on March 2, 1970 to 1972. The second, signed onbehalf of S & C Construction Co., Inc., by Joseph P. Cooksey, President,on December 8, 1972, extended from 1972 to 1975. The third, signed onbehalf of S & C Construction Co., Inc., by Joanna E. Felts, secretary-treasurer, on May 29, 1975, extended from 1975 to 1978. The fourth,signed on behalf of Redlands Construction Co. by Partrick Felts on June15, 1978, extended from 1978 to April 30, 1981.6 While not described in the same language, the employees covered bythe contracts' terms are those set forth in paragraph VI of the complaint(herein referred to as the unit) which recapitulates the contractual unitdescription in the nomenclature of the Act.588 REDLANDS CONSTRUCTION CO., INC.other that the contract would expire by its terms onApril 30, 1981.7There was no direct evidence that the Union at anytime represented a majority of employees in the unit.The parties agreed that there had never been a Boardrepresentation election or a Colorado state representationelection of any type.b. Analysis and conclusions: ContentionsThe General Counsel relies on the existence of con-tracts and the evidence of their application to establishthe Union's majority representation of the employees andthe appropriateness of the Unit. Respondent Redlandsdisputes the validity of the contracts. It further arguesthey do not provide evidence of majority support for theUnion at any time.2. The validity and effect of the contracts and theUnion's majority statusRespondent Redlands contests the validity of the var-ious contracts in part by arguing that the General Coun-sel failed to show the purported signatories on behalf ofRespondent Redlands were at any time authorized by itto enter into a collective-bargaining agreement with theUnion. At the relevant times signers Cooksey and JoannaFelts were half owners of the corporation and active inits management and Patrick Felts was an active manager.In no instance was the contract attacked during its lifeby a corporate denial of the signatory agent's obstensibleauthority. Rather the terms of the contracts were fol-lowed as to Respondent Redlands' employees duringeach contract's term. Without reaching the issue ofwhether the corporation had given authority to the threeindividuals to sign the collective-bargaining agreementswith the Union, I find that Respondent Redlands heldout these individuals at the time they signed the con-tracts as having the apparent authority to enter into suchagreements and that Respondent Redlands may not noweffectively deny responsibility for those actions. The Ana-conda Company, 224 NLRB 1041 (1974). Nor do I findthe contention of Respondent Redlands that Mr. Cook-sey may have been a member of the Union when hesigned the contract relevant. Union membership does notdebar an individual from acting as an agent of an em-ployer in entering into a contract with a union concern-ing employee terms and conditions of employment. Ac-cordingly, I find the contracts were properly executedby agents of Respondent Redlands.Respondent Redlands asserts that there is no directevidence that a majority of employees ever selected theUnion as their representative.sRespondent Redlands iscorrect that the General Counsel offers no more than thecontracts and the evidence of their application notedabove to support its assertion of majority support for theI Respondent Redlands in its communication to the Union specificallynoted it was not acknowledging the validity of the contract by giving theUnion written notification of intention to terminate.* The complaint alleges that the Union has represented a majority ofemployees in the unit since 1968. The 1970-72 contract is labeled an "ini-tial" contract and there is no suggestion an earlier contract was ever en-tered into. Thus 1970 is the earliest time the Union may be considered asthe employees' representative on this record.Union. The General Counsel argues on brief that Re-spondent Redlands "having lived by the agreement, it istoo late to argue its validity." The case the GeneralCounsel cites for this proposition however is not a con-struction industry case where the application of Section8(f) of the Act comes into play.9I view the instant cases as controlled by the Board'srecent decision in Carmichael Construction Company, 258NLRB 226 (1981). There the Board held that in con-struction industry cases successive contracts between anemployer and a union do not raise a presumption that aunion is the majority representative of the employer'semployees. The Board noted further however that insuch cases the employer must adduce affirmative evi-dence to indicate that the union did not enjoy the sup-port of a majority of the employer's employees prior toentrance into the initial agreement or thereafter. Absentsuch evidence, an employer may not withdraw recogni-tion or refuse to bargain with the union based on a bareassertion that the union had never demonstrated supportfrom a majority of employees.In the instant case, Respondent Redlands has provedthere was no election or other official certification of theUnion as the employees' representative. This is not in-consistent with voluntary recognition having been grant-ed based on a demonstration by the Union of majoritysupport among employees. There was no evidence of-fered of employee support for the Union at the time ofthe initial contract or at any time thereafter. RespondentRedlands argues that it is the General Counsel who mustaffirmatively prove union majority support among em-ployees. I disagree based on Carmichael, supra. It is truethat the General Counsel bears the burden of proof oneach and every allegation in the complaint including theallegation that the Union represented a majority of em-ployees in the unit. I find that by proving the existenceand application of a consecutive series of contracts overa period of years, where Respondent Redlands has failedto present any evidence that the Union had not obtainedor had subsequently lost majority support, the GeneralCounsel has thereby met its burden on the majority ques-tion. Accordingly, I find that at all relevant times, theUnion has represented a majority of employees in an ap-propriate unit. 109 Employers in the construction industry are specifically allowed underSec. 8(f) of the Act to enter into colleciive-bargaining agreements withlabor organizations before a majority of employees have indicated theirsupport of the union.l0 The contractual unit and its equivalent description as set forth in thecomplaint are not facially inappropriate under Sec. 9 of the Act. Giventhe history of bargaining with respect to the unit and the complete ab-sence of any evidence showing it has been or is now an inappropriateunit, I find the General Counsel has sustained its burden of proof withrespect to the appropriateness of the unit for purposes of collective bar-gaining.589 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. Respondent Redlands' actions in withdrawingrecognition from the Union"a. EvidenceThere is no dispute that Respondent Redlands fol-lowed the terms of the 1978-81 contract until its expira-tion on May 1, 1981. There is also no dispute that Re-spondent Redlands rescinded its recognition of the Unionas the representative of its employees and refused tomeet and bargain with the Union concerning a new con-tract. As Respondent Redlands noted in its brief:Under present conditions, Redlands cannot sign acontract with [the Union] either with or without anall-union shop clause. Economic conditions havechanged to the extent that the company can andmust conduct its business as an open shop.On April 16, 1981, Respondent Redlands distributed tounit employees on Respondent Redlands' letterhead thefollowing letter:April 16, 1981For the past three years, we have been observingthe provisions of an agreement between a contrac-tors' association and Local Union No. 9 of the In-ternational Union of Operating Engineers. Whetherthis agreement is valid as it affects our company isbeing litigated before the National Labor RelationsBoard. In any event, it will expire by its terms onMay 1, 1981. Even if all the necessary legal require-ments for determination of a bargaining unit andelections for the choice of a bargaining agent andan all-union shop were met, we could not enter intoa similar new agreement with the union or renewthe present one and still obtain the contracts whichare essential to our continuing in business, or beingcompetitive otherwise. We hope that you will staywith us. It is our current plant to maintain a wagescale that will give you a nice take-home pay. Ifyou have any interest at all in staying with us,please see Mr. Herrera as soon as possible.You have the right to be or to refrain from beinga member of a labor organization without any pres-sure or interference on our part.Very truly yours,Redlands Construction Co. Inc.BY/s/ Patrick FeltsNot all employees agreed to accept nonunion workingconditions. On April 30, 1981, Respondent Redlandsissued final checks to unit employees Ronald Mulnix,Ernest Mease, Wade Gagnon, and Don Thompson, whodid not accept the new terms of employment. There wasno evidence that Respondent Redlands at any time re-scinded its letter of April 16, 1981, or told employeesthat contractual benefits would continue to be paid or11 The relationship of Respondent Redlands to Respondent Felts andthe allegations concerning Respondent Felts' obligations to the Union arediscussed separately, infranew rates negotiated after April 30, 1981. On May 1,1981, without bargaining with the Union, RespondentRedlands instituted new wages and benefits for unit em-ployees which involved, inter alia, discontinuing pay-ments to contractually established fringe benefit trusts.Contractual conditions have never been restored to unitemployees. The four employees noted supra have not re-turned to Respondent Redlands' employ.b. Analysis and conclusions' ContentionsWith respect to this aspect of the case, the GeneralCounsel makes several allegations. First, the GeneralCounsel contends that, by distributing the April 16, 1981,letter to employees, Respondent Redlands violated Sec-tion 8(a)(l) of the Act. Second, the General Counselcontends that, by forcing employees to choose betweenleaving their employment or accepting a nonunion work-place and nonnegotiated terms and conditions of employ-ment, Respondent Redlands constructively dischargedemployees Mulnix, Thompson, Mease, and Gagnon vio-lating Section 8(a)(3) and (1) of the Act. Third, the Gen-eral Counsel contends that by withdrawing recognitionfrom, and refusing to meet and bargain with, the Unionand by unilaterally changing unit employees' terms andconditions of employment without bargaining with theUnion, Respondent Redlands violated Section 8(a)(5) and(1) of the Act. Respondent Redlands denies that it violat-ed the Act.4. The repudiation of the collective-bargainingrelationship and unilateral change in workingconditionsI have determined, supra, that the Union representedunit employees at all relevant times. Respondent Red-lands did not offer any evidence to support a finding thatthe Union's majority support was ever lost or that Re-spondent Redlands had a good-faith belief that the Uniondid not represent a majority of unit employees. Thusthere was no proper basis for Respondent Redlands towithdraw recognition of the Union. Accordingly, I findthat Respondent by withdrawing recognition from theUnion and refusing to meet and bargain with it violatedSection 8(a)(5) and (1) of the Act.Given its continuing collective-bargaining obligation,Respondent Redlands could not change employees' termsand conditions of employment unilaterally even thoughthe contract had expired. Harold W Henson d/b/a HenHouse Market Na 3, 175 NLRB 596 (1969), enfd. 428F.2d 133 (8th Cir. 1970). Accordingly, I fihd that in sodoing Respondent Redlands violated Section 8(aX5) and(1) of the Act. The act of threatening employees withthe unjustified and illegal repudiation of the collective-bargaining relationship and the unilateral change ofworking conditions by means of the April 16, 1981, letteris a violation of Section 8(a)(1) of the Act and I so find.5. The constructive discharge allegationRespondent Redlands' primary defenses to the dis-charge allegations were directed to its asserted right torepudiate the bargaining relationship, i.e., "go openshop," and its claimed right to simultaneously unilateral-590 REDLANDS CONSTRUCTION CO., INC.ly change employee terms and conditions of employ-ment. I have rejected those defenses, supra. RespondentRedlands makes additional arguments which must beconsidered.Respondent Redlands argues that the employees quittheir employment and were not discharged as the com-plaint alleges, thus the complaint does not raise the issueof a constructive discharge. Further, argues Respondent,such a quit is not a discharge and does not violate theAct. The General Counsel disagrees and cites recentcases in support of its argument, including N.L.R.B. v.Tricor Products, Inc., 636 F.2d 266 (10th Cir. 1980), enfg.239 NLRB 65 (1978), a case in which Respondent Red-lands' counsel participated and raised the defenses dis-cussed here. In that case the court, in agreement withthe Board, found that an employee who quit rather thanwork under illegally imposed nonunion conditions wasconstructively discharged in violation of Section 8(a)(3)of the Act. The court further held that the constructivedischarge issue was properly decided even though thecomplaint did not allege a constructive discharge inthose precise terms. Based on that holding and the othercases cited by the General Counsel as well as the factthat the General Counsel's theory of the discharges wasmade clear in its opening statement and was fully litigat-ed at the hearing, I find that the complaint is sufficient toput the matter in issue before me. I therefore find thatRespondent Redlands, when it gave the employees nochoice but to quit or accept nonunion conditions, con-structively discharged each of the four employees, inviolation of Section 8(a)(3) and (1) of the Act.12B. Respondent Redlands and Respondent Felts as aSingle Entity1. EvidenceRespondent Felts was incorporated and commencedbusiness in April 1979. It was at all times wholly ownedby Patrick Felts. Its $50,000 capitalization came fromRespondent Redlands by means of a check drawn on Re-spondent Redlands' account by Patrick Felts. In April1979, Respondent Felts contracted to do certain workfor Mountain Bell Telephone that had up to that timebeen performed by Respondent Redlands. RespondentFelts operated only from the facility utilized by Re-spondent Redlands and leased onsite office and operatingequipment from Respondent Redlands.Respondent Felts utilized the salaried and hourly em-ployees employed by Respondent Redlands. RespondentRedlands continued to do work for Mountain Bell Tele-phone as a subcontractor to a general contractor ofMountain Bell Telephone who required that "Union"12 Respondent Redlands argues that it clearly informed employees thatthey were free to be members of the Union and further that it expressedthe hope they would remain in its employ. Respondent Redlands missesthe point. It is not union membership or a particular quantum of wagesand benefits which was denied employees and hence caused their con-structive discharge. It was Respondent Redlands' illegal denial of theirstatutory right to be represented by a labor organization and to enjoy thefruits of that bargaining relationship which is the heart of the matter. Tomake employees forgo those statutory rights or quit is to constructivelydischarge any employee who quits in order to preserve his right to berepresented by a union.terms and conditions of employment be met by all sub-contractors. Respondent Redlands continued during thisperiod to apply the union contract to its unit employees.When these employees were employed by RespondentFelts however they received lower noncontract wagesand benefits. Employees were sometimes employed alter-natively by one Respondent and then the other. On otheroccasions employees were paid on a split basis withwage portions allocated between Respondents based onthe portion of time spent on behalf of each.Patrick Felts was the chief executive officer of Re-spondent Felts and acted in a continuing management ca-pacity for Respondent Redlands by, inter alia, signingchecks, signing contracts, and advising the owner. Re-spondent Redlands' superintendent, Gene Rush, had fieldresponsibility for the onsite work and the supervision,hiring, and firing of employees of each Respondent. Theemployees who worked for both Respondents did thesame type of work for each and used similar and in somecases identical equipment in performing their duties.Mr. Felts and Respondent Redlands reached an agree-ment to dissolve Respondent Felts in early 1980. Re-spondent Felts ceased its operations as of June 28, 1980,although it continued to collect accounts payable for aperiod. Respondents agreed to transfer Respondent Felts'assets, contracts and accounts receivable to RespondentRedlands in exchange for cancellation of the originalcapitalization loan owed it by Respondent Felts. Re-spondent Redlands, as part of the absorption of Respond-ent Felts' operations, assumed the contract betweenMountain Bell Telephone and Respondent Felts. Whilethe record is not clear whether Respondent Felts is stillin existence-Mr. Felts, its sole owner, evinced uncer-tainty with respect to the issue-it is not in any practicalsense a functioning entity.2. Analysis and conclusions; ContentionsThe General Counsel contends that Respondents arebut a single employer. It further contends that the unitemployees of both Respondents constitute but a singleappropriate bargaining unit which was covered by thecontract. Therefore, argues the General Counsel, Re-spondents improperly withheld contractual terms andconditions of employment from employees during thetime they were in Respondent Felts' employ. RespondentRedlands argues initially that no bargaining obligation orcontractual commitment with the Union applied to Re-spondent Redlands and, therefore, no such derivative ob-ligation would lie against Respondent Felts. Second, itargues that Respondents had different stockholders, di-rectors, and officers and that Respondent Felts wasformed "as a matter of economic necessity, and for thepurpose of obtaining contracts for which Redlandswould not have been invited to bid." Thus, it argues,they must be regarded as independent.Single Employer and Single Unit IssuesThe determination of whether two entities should betreated as a single employer involves a consideration ofnumerous factors and may present difficult questions offact and the weighing of facts. This is not such a case591 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnor, I believe, do Respondents seriously contest the closerelationship between the two entities. Respondents notethat there is no evidence of common stockholders, direc-tors, or officers. Patrick Felts, however, during the lifeof Respondent Felts, continued to act for RespondentRedlands as its agent. Three examples of the close rela-tionships are-(l) the closed corporations were ownedby mother and son; (2) Respondent Redlands providedthe original capitalization and leased the necessary space,office equipment, and operating equipment to Respond-ent Felts; and (3) at Respondent Felts' corporate dissolu-tion all assets and operations were absorbed by Respond-ent Redlands in return for forgiveness of the originalloan. These factors point to a conclusion that ownershipand control of the two entities were unitary. See, e.g.,Crawford Door Sales Company, Inc., 226 NLRB 1144(1976).The two entities had common management in Messrs.Felts and Rush-who controlled labor relations for eachentity. Their employees were either shared or alternatedbetween the two. Respondent Felts at its creation tookover Redlands' work and returned it to Respondent Red-lands when it ceased operations. Equipment, office space,material, customers, all seem to have come from Re-spondent Redlands, were shared during RespondentFelts' life and then returned to Respondent Redlands atRespondent Felts' passing. Indeed, during its commercialexistence Respondent Felts was seemingly but a subdivi-sion of Respondent Redlands which was created in an at-tempt to avoid the terms and conditions of the collec-tive-bargaining agreement with the Union. Based uponall of the above and the record as a whole I find thatRespondents were but a single employer. I also find thatthe employees of Respondents engaged in unit work con-stitute a single collective-bargaining unit. Not only wasthe work and the supervision of the employees identicalbut the employees themselves were the same.ConclusionGiven the single employer relationship and the singleunit including employees of each Respondent, it followsthat the contract applicable to Respondent Redlands' em-ployees also applied to the unit employees of RespondentFelts. South Prairie Construction v. Local No. 627,I. U O.E., 425 U.S. 800 (1976). Respondents therefore, byfailing and refusing to apply the terms of the collective-bargaining contract to Respondent Felts' unit employees,violated Section 8(a)(5) and (1) of the Act and I sofind. 1s1 Respondents engaged in settlement efforts with the Union to resolvethis aspect of the case. Inasmuch as the General Counsel did not agree orenter into any settlement, no issue of a settlement agreement as a bar tothe litigation is before me. Respondent Redlands however sought to in-troduce evidence of these settlement negotiations. I excluded the prof-fered evidence pursuant to Rule 408 of the Federal Rules of Evidence.Respondent Redlands on brief argues that its offers to compromise withthe union were themselves bargaining sessions and should not have beenexcluded under Rule 408 because in the instant case Respondents are ac-cused of a failure to bargain regarding the very matters discussed in therejected evidence. Thus, argues Respondent Redlands, it has been pre-vented from introducing evidence that it was bargaining with the Unionas part of its defense to the failure to bargain allegations. I reject this ar-gumrnent. I asked counsel for Respondent Redlands at the hearing to iden-tify any of the now rejected evidence which included unconditional rec-IV. REMEDYHaving found that Respondents have engaged in cer-tain unfair labor practices, I shall recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the purposes of the Act.Having found that Respondents have constructivelydischarged employees Roland Mulnix, Don Thompson,Ernest Mease, and Wade Gagnon because the employeeswished to retain their right to be represented by a union,in violation of Section 8(a)(3) and (1) of the Act, I shallorder Respondents to offer each of them immediate andfull reinstatement to his former position of employment,or, if said positions no longer exist, to substantiallyequivalent positions, discharging if necessary any re-placements hired after the date of discharge. I shall alsoorder that Respondents make each employee whole forany loss of earnings he may have suffered by reason ofthe discrimination against him-including the remedy af-forded other unit employees, see the following para-graph-to be computed in the manner described in F. W.Woolworth Company, 90 NLRB 289 (1950); see also IsisPlumbing & Heating Co., 138 NLRB 716 (1962).Having found that Respondents unilaterally changedworking conditions and failed and refused to apply theterms of the 1978-81 collective-bargaining agreement tounit employees of Respondent Felts and to employees ofRespondent Redlands after the contracts' expiration, allin violation of Section 8(a)(5) and (1) of the Act, I shallorder Respondents to make whole said unit employeesby restoration of any loss of wages and benefits they suf-fered as a result of this discrimination, including the pay-ment of all pension and health and welfare contributionsrequired under the expired contract, which have notbeen paid and which would have been paid absent Re-spondents' unlawful conduct found herein, as well as toapply and to continue to apply the contract to unit em-ployees until such time as Respondents negotiate in goodfaith with the Union to a new agreement or to an im-passe. See, e.g., Crest Beverage Ca, Inc., 231 NLRB 116(1977).Interest on payments to employees shall accrue as setforth in Florida Steel Corporation, 231 NLRB 651 (1977).Interest and other special make-whole requirements withrespect to the contractual fringe agreements with respectto the contractual fringe agreements shall be determinedognition of the Union as representative of unit employees. None was soidentified. I take Respondents' rejected evidence to address an attempt tosettle the unfair labor practice charge by liquidating the sums due partic-ular employees coupled with a conditional agreement by Respondents torecognize the Union and the contract, if, and only if, its settlement prof-fer was accepted by the other litigants as resolving the matter. Condition-al to recognize and bargain with a union as representative of employeesin this context are not collective bargaining but are no more than settle-ment negotiations designed to resolve matters in litigation. Thereforesuch evidence is not relevant to a resolution of the merits of the failure tobargain allegations herein. An offer to recognize and bargain conditionedon settlement of litigation is not true collective bargaining which followsonly after unconditional recognition of a union as representative of em-ployees. Thus, the only value of the evidence is to show Respondentsmade offers to compromise the case. As such this evidence is squarelywithin the definition in Federal Rules of Evidence, Rule 408, of matterswhich are not admissible and I reaffirm my ruling to exclude the evi-dence.592 REDLANDS CONSTRUCTION CO., INC.in accordance with Merryweather Optical Company, 240NLRB 1213 (1979).Having found Respondents have wrongfully with-drawn recognition of the Union as representative of unitemployees, I shall require them to restore and reaffirmrecognition of and to meet and bargain with the Union,on request, concerning terms and conditions of a newcollective-bargaining agreement covering unit employ-ees.Inasmuch as Respondents' conduct herein constitutes atotal rejection of employees' rights to be represented bya Union and includes the constructive discharge of em-ployees who resisted the wrongful withdrawal of recog-nition of the Union, I find Respondents' conduct goes tothe heart of the Act. Accordingly, I shall order Re-spondents to cease and desist from violating the Act inany other manner. Hickmott Foods, Inc., 242 NLRB 1357(1979). I shall also order Respondents to preserve andmake available to the Board or its agents, upon request,for inspection and copying, all records necessary to de-termine the payments necessary under this Decision andto ensure that Respondents have complied with theterms of the Order herein.Upon the foregoing findings of fact, and the entirerecord herein, I make the following:CONCLUSIONS OF LAW1. Respondent Redlands and Respondent Felts, andeach of them, are employers engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondents are sufficiently related to constitute asingle employer for purposes of this Decision.4. The following employees constitute a unit appropri-ate for collective bargaining within the meaning of Sec-tion 9 of the Act:All equipment operators, mechanics and appren-tices employed by Redlands Construction Co., Inc,and Felts Construction Co. at their Grand Junction,Colorado facility, but excluding laborers, officeclerical employees, and all guards, professional em-ployees and supervisors as defined in the NationalLaabor Relations Act.5. The Union has at all times since 1972 represented amajority of employees in the unit.6. By informing unit employees that it was going tocease recognizing or withdraw recognition of the Unionas representative of unit employees and was going tochange employees' terms and conditions of employmentwithout bargaining with the Union, Respondents violatedSection 8(aX1) of the Act.7. By causing employee Ronald Mulnix, Ernest Mease,Wade Gagnon, and Don Thompson to terminate theiremployment rather than accept loss of their union repre-sentation and contractual or negotiated terms and condi-tions of employment, Respondents constructively dis-charged these employees in violation of Section 8(a)(3)and (1) of the Act.8. By engaging in the following acts, Respondents vio-lated Section 8(aX)(5) and (1) of the Act:(a) By failing and refusing to recognize the Union asthe representative of Respondent Felts' unit employees.(b) By failing and refusing to apply the terms and con-ditions of the applicable collective-bargaining agreementto Respondent Felts' unit employees and unilaterallychanging said employees' terms and conditions of em-ployment.(c) By failing and refusing to continue to recognizeand bargain with the Union as the representative of Re-spondent Redlands' unit employees after the expirationof the contract in 1981.(d) By failing and refusing to follow the terms andconditions of the expired contract with respect to Re-spondent Redlands' unit employees and unilaterallychanging said employees' terms and conditions of em-ployment.9. The above unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Based on the foregoing findings of fact, conclusions oflaw, and the entire record herein, and pursuant to Sec-tion 9(c) of the Act, I hereby issue the following recom-mended:ORDER 1 4The Respondents, Redlands Construction Co. Inc. andFelts Construction Co., as a single employer, jointly andseverally, Grand Junction, Colorado, their officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Telling employees that they will not recognize orwill no longer recognize the Union as representative ofemployees in the unit.(b) Withdrawing recognition from the Union as repre-sentative of employees in the unit.(c) Failing and refusing to meet and bargain with theUnion regarding terms and conditions of employment ofemployees in the unit and, if such agreement is reached,embodying such agreement in a new contract.(d) Changing unit employes' terms and conditions ofemployment unilaterally following expiration of the col-lective-bargaining agreement, without affording theUnion an opportunity to meet and bargain concerningterms and conditions of employment.(e) Changing unit employees' terms and conditions ofemployment during the contract's life by refusing toapply the contract's terms to them thereby breaching andrepudiating the collective-bargaining agreement withoutthe approval and consent of the Union.(f) Constructively discharging employees by forcingthem to quit or acquiesce in employment without repre-sentation by the Union or the enjoyment of negotiatedterms and conditions of employment.1" In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.593 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(g) In any other manner violating the terms of the Na-tional Labor Relations Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Offer to employees Ronald Mulnix, Ernest Mease,Wade Gagnon, and Don Thompson immediate and fullreinstatement to their former positions, without prejudiceto their seniority or other rights and privileges, discharg-ing, if necessary, any replacements hired after the date oftheir unlawful discharges.(b) Make said employees whole for any loss of wagesand other benefits caused by the discrimination againstthem by paying them an amount equal to what theywould have earned from the date of their discharge tothe date that they are offered reinstatement. Such back-pay and appropriate interest thereon is to be computed inthe manner set forth in the section of this Decision enti-tled "The Remedy."(c) Make employees in the unit whole for the loss ofcontract terms and conditions resulting from the wrong-ful withholding of contract benefits to Respondnt Felts'unit employees and to Respondent Redlands' unit em-ployees after the contract's expiration, and continue toapply the contract's terms to unit employees until suchtime as Respondents negotiate in good faith with theUnion to a new agreement or to an impasse. Such make-whole payments to employees and to appropriate con-tractual funds, with appropriate interest, shall be comput-ed in accordance with the section of this Decision enti-tled "The Remedy."(d) Preserve and, upon request, make available toagents of the Board, for examination and copying, allrecords necessary to analyze the amounts of money dueunder the terms of this Order and otherwise necessary toensure that the terms of this Order are complied with.(e) Post at its facility copies of the attached noticemarked "Appendix."'5Copies of the notice, on formsprovided by the Regional Director for Region 27, afterbeing after being duly signed by its authorized repre-sentative, shall be posted by Redlands Construction Co.,Inc. and Felts Construction Co., immediately upon re-ceipt thereof, and be maintained by them for 60 consecu-tive days thereafter in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by RedlandsConstruction Co., Inc., and Felts Construction Co. toensure that said notices are not altered, defaced, or cov-ered by any other material.(f) Within 20 days from the date of this Order, notifythe Regional Director, in writing, what has been done tocomply with this Order.'I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board." Further, if at the compli-ance stage of this proceeding it is determined that Respondent Felts is nolonger in existence and reference to it in the notice will confuse employ-ees, the Regional Director may delete or amend reference to it as appro-pnate.594